DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/27/2022 amended claims 1, 3-4 and 11-12 and cancelled claims 2 and 10.  Applicants’ amendments overcome the claim objections from the office action mailed 11/1/2021 and the 35 USC 101 and all 112 rejections from the office action mailed 11/1/2021; therefore these issues are withdrawn.  Also, applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejection over Tian from the office action mailed 11/1/2021; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Tanaka and Tanaka in view of Fujimaki from the office action mailed 11/1/2021; therefore these rejections are maintained below.      

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2022 was filed after the mailing date of the non-final office action on 11/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., US Patent Application Publication No. 2011/0160105 (hereinafter referred to as Tanaka).  
	Regarding claims 1 and 3-8, Tanaka discloses a lubricating grease composition comprising up to 81.5 wt% of a mineral base oil (as recited in component (i) of claim 1 and reads on claims 6-7) to which is added organic bentonite (as recited in component (II) of claim 1 and reads on claim 8), calcium phosphate (as recited in claims 1 and 3) (see Examples), solid lubricants, such as, graphite (as recited in component (iii) of claim 1) (Para. [0038]), melamine cyanurate (as recited in claim 4) (Para. [0038]) and polymers (as recited in claim 5) (Para. [0034]).      

	It is the position of the examiner that based on the disclosure above that one of ordinary skill in the art at the time of the invention would immediately envisage the limitations of claim 1 with a reasonable expectation of success.  

	Regarding claims 11-12, Tanaka does not explicitly disclose the use of the lubricant composition in a high pressure pipe threaded joint.  It is the position of the examiner that that Tanaka explicitly discloses all the limitations of claim 1 and therefore the composition therein would inherently function in a high pressure pipe thread joint as recited in claims 11-12.      

Claim Rejections - 35 USC § 103
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Fujimaki et al., US Patent Application Publication No. 2015/0045272 (hereinafter referred to as Fujimaki).  
	Regarding claim 9, Tanaka discloses all the limitations discussed above but does not explicitly disclose the bentonite being modified as recited in claim 9. 
	Fujimaki discloses a grease composition comprising a base oil, thickener and additives wherein the thickener may be organified bentonite is montmorillonite which has been treated with a quaternary ammonium salt (as recited in claim 9) (Para. [0017]).  It would have been obvious to one of ordinary skill in the art at the time of the invention .  

Response to Arguments
8.	Applicants’ arguments filed 1/27/2022 regarding claims 1, 3-9 and 11-12 have been fully considered in light of the Tanaka and Fujimaki references and the arguments are not persuasive.  
	Applicants argue that the combination of references do not disclose all the components of the instant claims.  This argument is not persuasive.  It is evident from the discussion above that the combination of references, Tanaka in particular, explicitly disclose all the compounds recited in instant claim 1.  Furthermore, although Tanaka discloses the use of lead compounds, these lead containing compounds are not mandatory additives for use in the greases described therein and are not used in a single exemplified embodiment of Tanaka.  For these reasons applicants’ arguments are not persuasive.  
	It is the position of the examiner that the solid lubricants used in the instant application are well-known additives and applicants should consider arguing that the 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771